                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

 LORETTA MASON,

                      Plaintiff,
                                                       CASE NO. 5:18-cv-00596-D
 vs.
 BIOMET, et al.,

                      Defendants.



              ORDER OF DISMISSAL OF DEFENDANTS WITH PREJUDICE

          THIS CAUSE came before the Court upon the Stipulation for Dismissal of Defendants

with Prejudice by and between the plaintiff, Loretta Mason ("Plaintiff'), and the defendants,

Biomet, Inc., Biomet Orthopedics, LLC, Biomet U.S. Reconstruction, LLC, and Biomet

Manufacturing, LLC f/k/a Biomet Manufacturing Corp. ("Defendants"), and the Court having

reviewed the Stipulation for Dismissal of Defendants with Prejudice, having reviewed the court

file, and being otherwise fully advised in the premises, it is hereby:

          ORDERED AND ADJUDGED that:

This case is hereby DISMISSED WJTHPREJUDICE as to Defendants. Plaintiff and Defendants

shall each bear his/its own respective costs and attorneys' fees incurred in connection with this

action.

                        SO ORDERED. This _J1_ day of December, 2019.


                                                      JAfts c~~~E°iun
                                                      United States District Judge
